Bonney, J.
The defendant Hobbie has demurred to the *240complaint in this action, and alleged nine grounds of demurrer, neither of which is composed in the grounds of demurrer specified in section 144 of the Code. The supposed defect in the complaint, which the pleader probably intended to allege, is, that it does not state facts sufficient to constitute a cause of action. But this ground of demurrer is not so taken or stated as to be available to the defendant. And if properly stated, in my opinion the demurrer could not be sustained. The complaint states, in substance, that the defendants, being directors or trustees of the New York City Insurance Company, pretended to be organized for the transaction of business on the plan of mutual insurance, under the act of April 10,1849, fraudulently made false representations to the plaintiffs and others in relation to the capital and condition of the company, with intent to induce the plaintiffs to effect insurance with the company, and pay to it premiums therefor. That plaintiffs, induced by such representations, did make a contract of insurance with said company, and pay the company the sum of $150 premium therefor; and that by reason, and in consequence of these facts, plaintiffs have been injured, and sustained damages as stated in the complaint. In my judgment, the statements of the complaint are sufficient to maintain an action. (Pontifex a. Begnold, 3 Mann & Grang., 63; Cross a. Sackett, 6 Abbotts’ Pr., 247.)
The amount of damages which the plaintiff can recover is not now a subject for consideration.
Judgment must be entered for plaintiffs on the demurrer, with leave to defendants to answer in twenty days, on payment of costs.